Title: To James Madison from Elias Vanderhorst, 13 September 1802
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						Bristol Sepr. 13th. 1802—
					
					Since my last of the 1st. Insta. with duplicate, I have been honored with your obliging favor 

of the 26h. of July and thank you for the order  you have been so kind as to give Mr. King 

for payment of my small demand.
					Our Harvest here is now in Such forwardness as to leave us the fairest hope of its full 

completion in the course of a few days, and is undoubtedly very abundant, & which is said to be 

the case also on the European Continent in General.
					Begging a reference to the enclosed paper & congratulating you on the happy termination 

of the dispute with Morocco, I remain with great respect Sir, Your most Obdt. & most H Servt.
					
						Elias Vander Horst Jr
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
